DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Claims 1, 3-8, 10-11, 13-16 and 18-20 are pending.
	Claims 2, 9, 12, and 17 are cancelled.


Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given via telephone conversation with Peter Beardsley (Reg. No. 75013) on February, 23, 2021.

The application has been amended as follows:
Claims 1, 11, and 16 are replaced with the following: 
Claim 1. A multi-component fluid delivery system, comprising:
a proportioner system comprising two or more fluid pumps and configured to deliver fluids from the two or more fluid pumps into a spray gun to spray a foam,
a first fluid pump of the two or more fluid pumps;
a second fluid pump of the two or more fluid pumps, wherein the first and the second fluid pumps are not mechanically coupled to each other; and
a first motor controller configured to control the first fluid pump and a second motor controller configured to control the second fluid pump; and
a control system comprising a processor configured to:
derive a slip ratio for the first fluid pump and the second fluid pump; and
apply a master-slave motor control to deliver a specified fluid ratio via the first and the second fluid pumps based on the slip ratio, wherein the slip ratio comprises a differential slip ratio having a difference in slip between the first fluid pump and the second fluid pump, wherein the processor is configured to apply the master-slave motor control by selecting one of the first [[of]] or the second motor controller as a master controller and the other of the first or the second master controller as a slave controller, wherein both the first motor controller and second motor controller are configured to receive a signal directly from the control system. 

Claim 11. A method, comprising:
deriving a slip ratio for a first fluid pump and a second fluid pump, wherein the first the second fluid pumps are included in a proportioner system configured to deliver fluids from the first and the second pumps into a spray gun to spray a foam, and wherein the first and the second fluid pumps are not mechanically coupled to each other, wherein a first motor controller configured to control the first fluid pump and a second motor controller configured to control the second fluid pump, wherein the processor is configured to apply the master-slave motor control by selecting one of the first or the second motor controller as a master controller and the other of the first [[of]] or the second master controller as a slave controller, wherein both the first motor controller and second
motor controller are configured to receive a signal directly from a control system; and
applying a master-slave motor control to deliver a specified fluid ratio via the first and the second fluid pumps based on the slip ratio, wherein the slip ratio comprises a differential slip ratio having a difference in slip between the first fluid pump and the second fluid pump.

Claim 16. A tangible, non-transitory, computer-readable medium comprising instructions that when executed by a processor cause the processor to: 
derive a slip factor for a first fluid pump and a second fluid pump, wherein the first the second fluid pumps are included in a proportioner system configured to deliver fluids from the first and the second pumps into a spray gun to spray a foam, and wherein the first and the second fluid pumps are not mechanically coupled to each other, wherein a first motor controller is configured to control the first fluid pump and a second motor controller is configured to control the second fluid pump: and 
provide for a master-slave motor control to deliver a specified fluid ratio via the first and the second fluid pumps based on the slip factor, wherein the slip factor comprises a differential slip ratio having a difference in slip between the first fluid pump and the second fluid pump, wherein the processor is configured to apply the master-slave motor control by selecting one of the first or the second motor controller as a master controller and the other of the first [[of]] or the second master controller as a slave controller, wherein both the first motor controller and second motor controller are configured to receive a signal directly from a control system.


Allowable Subject Matter
Claims 1, 3, 7-10, and 15-16 are allowable.


Examiner's Statement of Reason for Allowance
The following is an examiner's statement of reasons for allowance:
	Gosselin, US Patent Num. US6220747B1 discloses a proportional pump system containing multiple pumps for combining multiple fluids under control of a flow manager microprocessor using software that determines the slip of each pump and makes adjustments to the driving signals that cause the pumps to deliver a desired mix ratio of the fluids.  Gusmer, US Patent Num. US3627275 discloses a pumping system with a spray head for mixing and dispensing spray foam. Woodring et al., US Patent Num. US4285639A discloses compensating for pump slip by utilizing a portion of the control signal to provide proportional modification of the command signal to modify the outlet pressure level of a pump. 
DeCusatis et al., US Patent Num. US9104643B2 discloses a master-slave controller initialization protocol that identifies a master controller and a slave controller from a plurality of controllers. Koehl, US Patent Num. US7983877B2 discloses a pump control system with multiple motor controllers that receive signals form the control system.
	None of these references taken either alone or in combination with the prior art of record disclose:
	Independent Claim 1:
a control system comprising a processor configured to:
derive a slip ratio for the first fluid pump and the second fluid pump; and
apply a master-slave motor control to deliver a specified fluid ratio via the first and the second fluid pumps based on the slip ratio, wherein the slip ratio comprises a differential slip ratio having a difference in slip between the first fluid pump and the second fluid pump, wherein the processor is configured to apply the master-slave motor control by selecting one of the first or the second motor controller as a master controller and the other of the first or the second master controller as a slave controller, wherein both the first motor controller and second motor controller are configured to receive a signal directly from the control system. 

Independent Claim 11:
deriving a slip ratio for a first fluid pump and a second fluid pump, wherein the first the second fluid pumps are included in a proportioner system configured to deliver fluids from the first and the second pumps into a spray gun to spray a foam, and wherein the first and the second fluid pumps are not mechanically coupled to each other, wherein a first motor controller configured to control the first fluid pump and a second motor controller configured to control the second fluid pump, wherein the processor is configured to apply the master-slave motor control by selecting one of the first or the second motor controller as a master controller and the other of the first or the second master controller as a slave controller, wherein both the first motor controller and second
motor controller are configured to receive a signal directly from a control system; and
applying a master-slave motor control to deliver a specified fluid ratio via the first and the second fluid pumps based on the slip ratio, wherein the slip ratio comprises a differential slip ratio having a difference in slip between the first fluid pump and the second fluid pump.

Independent Claim 16:
derive a slip factor for a first fluid pump and a second fluid pump, wherein the first the second fluid pumps are included in a proportioner system configured to deliver fluids from the first and the second pumps into a spray gun to spray a foam, and wherein the first and the second fluid pumps are not mechanically coupled to each other, wherein a first motor controller is configured to control the first fluid pump and a second motor controller is configured to control the second fluid pump: and 
provide for a master-slave motor control to deliver a specified fluid ratio via the first and the second fluid pumps based on the slip factor, wherein the slip factor comprises a differential slip ratio having a difference in slip between the first fluid pump and the second fluid pump, wherein the processor is configured to apply the master-slave motor control by selecting one of the first or the second motor controller as a master controller and the other of the first or the second master controller as a slave controller, wherein both the first motor controller and second motor controller are configured to receive a signal directly from a control system.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David E Ogg whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/DAVID EARL OGG/
Examiner, Art Unit 2119


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119